         Case 3:17-cv-05517-EMC Document 412 Filed 08/20/21 Page 1 of 4



 1   WHGC, P.L.C.                                 DOUGLAS A. WINTHROP (SBN 183532)
     Jeffrey C.P. Wang (SBN 144414)               Douglas.Winthrop@arnoldporter.com
 2   JeffreyWang@WHGCLaw.com                      JEREMY T. KAMRAS (SBN 237377)
     Michael G. York (SBN 89945)                  Jeremy.Kamras@arnoldporter.com
 3
     MichaelYork@WHGCLaw.com                      JOSEPH FARRIS (SBN 263405)
 4   Kathleen E. Alparce (SBN 230935)             Joseph.Farris@arnoldporter.com
     KathleenAlparce@WHGCLaw.com                  ARNOLD & PORTER KAYE SCHOLER LLP
 5   Jessica A. Crabbe (SBN. 263668)              Three Embarcadero Center, 10th Floor
     JessicaCrabbe@WHGCLaw.com                    San Francisco, CA 94111-4024
 6   1301 Dove Street, Suite 1050                 Telephone: 415.471.3100
     Newport Beach, CA 92660                      Facsimile: 415.471.3400
 7
     Tel. (949) 833-8483; Fax: (866) 881-5007
 8
     Edwin K. Prather (SBN 190536)
 9   edwin@pratherlawoffices.com
     PRATHER LAW OFFICES
10   245 Fifth Street, Suite 103
11   San Francisco, CA 94103
     Tel. (415) 881-7774
12
     Attorneys for Defendants and
13   Counterclaimants
     XINGKE ELECTRONICS (DONGGUAN)
14   CO., LTD., formerly known as SINCO
15   ELECTRONICS (DONGGUAN) CO., LTD.,
     LIEW YEW SOON aka, MARK LIEW, NG
16   CHER YONG. aka CY NG, and MUI LIANG
     TJOA aka ML TJOA
17

18                              UNITED STATES DISTRICT COURT
19                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                    SAN FRANCISCO DIVISION
21

22   SINCO TECHNOLOGIES PTE LTD.,                  Case No. 3:17-CV-05517-EMC
23                                                 Action Filed: September 22, 2017
                         Plaintiff,
24         vs.                                     NOTICE OF APPEARANCE
25   SINCO ELECTRONICS (DONGGUAN) CO.,             Judge:   Honorable Edward M. Chen
26   LTD.; XINGKE ELECTRONICS
                                                   Trial:   November 1, 2021
     (DONGGUAN) CO., LTD.; XINGKE
27   ELECTRONICS TECHNOLOGY CO., LTD.;
     SINCOO ELECTRONICS TECHNOLOGY
28   CO., LTD.; MUI LIANG TJOA (an


     NOTICE OF APPEARANCE - DOUGLAS A. WINTHROP                           NO. 3:17-CV-05517-EMC
         Case 3:17-cv-05517-EMC Document 412 Filed 08/20/21 Page 2 of 4



 1   individual); NG CHER YONG aka CY NG (an
     individual); and LIEW YEW SOON aka
 2   MARK LIEW (an individual),
 3
                       Defendants.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
     NOTICE OF APPEARANCE                                        NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 412 Filed 08/20/21 Page 3 of 4



 1          PLEASE TAKE NOTICE that DOUGLAS A. WINTHROP of the law firm of Arnold &

 2   Porter Kaye Scholer LLP, an attorney admitted to practice in the United States District for the

 3   Northern District of California, hereby appears as counsel of record for Defendants and

 4   Counterclaimants and respectfully requests that all pleadings and other documents be served upon

 5   this individual at Arnold & Porter Kaye Scholer LLP, as identified below:

 6                         DOUGLAS A. WINTHROP (CA State Bar No. 183532)
                           Email: Douglas.Winthrop@arnoldporter.com
 7                         ARNOLD & PORTER KAYE SCHOLER LLP
                           Three Embarcadero Center, 10th Floor
 8
                           San Francisco, California 94111-4024
 9

10   Dated: August 20, 2021.                      ARNOLD & PORTER KAYE SCHOLER LLP

11                                                By: /s/ Douglas A. Winthrop                      \
12                                                    DOUGLAS A. WINTHROP

13                                                      Attorneys for Defendants and Counterclaimants
                                                        XINGKE ELECTRONICS (DONGGUAN) CO.,
14                                                      LTD., formerly known as SINCO
                                                        ELECTRONICS (DONGGUAN) CO., LTD.,
15                                                      LIEW YEW SOON aka, MARK LIEW, NG
                                                        CHER YONG. aka CY NG, and MUI LIANG
16
                                                        TJOA aka ML TJOA
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -3-
     NOTICE OF APPEARANCE - DOUGLAS A. WINTHROP                                     NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 412 Filed 08/20/21 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that all counsel of record who are deemed to have consented to electronic

 3   service are being served a copy of the foregoing NOTICE OF APPEARANCE via the Court’s

 4   CM/ECF system on _______.

 5
                                                                 /s/ Douglas A. Winthrop
 6                                                              DOUGLAS A. WINTHROP

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
     NOTICE OF APPEARANCE - DOUGLAS A. WINTHROP                                   NO. 3:17-CV-05517-EMC
